    Case 1:17-cv-00793-CKK-CP-RDM Document 155 Filed 01/04/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF COLUMBIA

EUGENE MARTIN LaVERGNE,
FREDERICK JOHN LaVERGNE, LEONARD
P. MARSHALL, SCOTT NEUMAN, ALLEN J.
CANNON,                                          No. 1:17-cv-00793

       Plaintiffs,                               HON. COLLEN KOLLAR-
                                                 KOTELLY
v

UNITED STATES HOUSE OF                                SUBSTITUTION OF
REPRESENTATIVES, INDIVIDUAL                              COUNSEL
MEMBERS OF THE UNITED STATES
HOUSE OF REPRESENTATIVES from the 50
States that have been seated so far at the One
Hundred Fifteenth Congress, et al

       Defendants.


Eugene Martin LaVergne                           Frederick John LaVergne
In Pro Per                                       In Pro Per
53 Cedar Avenue                                  312 Walnut Street
West Long Beach NJ 07764                         Delcano NJ 07764
(732) 515-8229                                   (609) 276-1630

Frederick John LaVergne                          Scott Neuman
In Pro Per                                       In Pro Per
312 Walnut Street                                1325 Englemere Boulevard
Delcano NJ 07764                                 Toms River NJ 08757
(609) 276-1630                                   (804) 333-8899

Leonard P. Marshall                              Allen J. Cannon
In Pro Per                                       In Pro Per
303 Spinnaker Way                                7 Brookside Drive
Neptune NJ 07753                                 Titusville NJ 08560
(732) 233-9613




                                        1
   Case 1:17-cv-00793-CKK-CP-RDM Document 155 Filed 01/04/19 Page 2 of 3



Scott A. Mertens (P60069)                        Jeffrey T. Even 20367
Michigan Assistant Attorney General              Attorney for Honorable Inslee,
Attorney for State of Michigan Defendants        Governor, et al
Michigan Department of Attorney General          Office of the Attorney General
P.O. Box 30217                                   P. O. Box 40100
Lansing, MI 48909                                Olympia, WA 98504-0100
(517) 373-6434                                   jeffe@atg.wa.gov
bartond@michigan.gov                             (360) 586-0728

Leeann Morrill 38742
First Assistant Attorney General
Attorney for defendants Williams, Coffman,
and Hickenlooper
Colorado Attorney General’s Office
1300 Broadway, 6th Floor
Denver, CO 80203
(720) 508-6157
leeann.morrill@coag.gov
                                             /


                         SUBSTITUTION OF COUNSEL

      Please enter the appearance of Michigan Assistant Attorney General Scott A.

Mertens for and on behalf of State of Michigan Defendants for and in the place of

former Assistant Attorney General Denise C. Barton.

                                             Respectfully submitted,

                                             Dana Nessel
                                             Attorney General

                                             s/Scott A. Mertens
                                             Scott A. Mertens (P60069)
                                             Michigan Assistant Attorney General
                                             Attorney for State of Michigan
                                             Defendants
                                             P.O. Box 30217
                                             Lansing MI 48909
                                             517-373-6434
                                             mertenss@michigan.gov
Dated: January 4, 2019                       P60069

                                         2
   Case 1:17-cv-00793-CKK-CP-RDM Document 155 Filed 01/04/19 Page 3 of 3



                     CERTIFICATE OF SERVICE (E-FILE)

      I hereby certify that on January 4, 2019, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification

of such filing of the foregoing document as well as via US Mail to all non-ECF

participants.

                                              s/Scott A. Mertens
                                              Scott A. Mertens (P60069)
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              P. O. Box 30217
                                              Lansing MI 48909
                                              517-373-6434
                                              mertenss@michigan.gov
                                              P60069




                                          3
